UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                      -v-                                        18-CR-669 (JPO)

 JEFFREY ESTEVEZ et al.,                                              ORDER
                               Defendants.


J. PAUL OETKEN, District Judge:

        On February 11, 2020, this case was reassigned to the undersigned from the late Judge

Deborah A. Batts. The next pretrial conference will be held, as previously scheduled by Judge

Batts, on March 17, 2020, at 2:00 p.m. The conference will take place in Courtroom 110 of the

Thurgood Marshall U. S. Courthouse, 40 Foley Square. The parties are directed to confer in

advance of the conference and shall be prepared to address the scheduling of any pretrial motions

and the trial date.

        SO ORDERED.

Dated: February 14, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
